Citation Nr: 1219187	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  08-01 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1966 to June 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Roanoke, Virginia, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In February 2010, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In May 2010 and December 2011, the Board remanded this case for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Bilateral Hearing Loss

The Board's May 2010 remand instructed the RO to schedule the Veteran for a VA audiological examination to obtain an opinion as to the likelihood that any current bilateral hearing loss had its onset during active service, or is related to any in-service disease or injury to include the removal of a sebaceous cyst from the left ear in April 1969.

The Veteran underwent VA audiological examinations in October 2010 and January 2012, but neither examiner rendered the requested opinion regarding the April 1969 removal of a sebaceous cyst from the left ear.

The claims file is to be returned to the January 2012 VA examiner in order to obtain the requested opinion.  The examiner is to specifically consider and address the following findings in the Veteran's service treatment records: the Veteran's complaint of his ears feeling plugged up in April 1967; the Veteran's report of having ringing in his ears for a long time in June 1967; the Veteran's complaint of his ears feeling stopped up in December 1968; the removal of a sebaceous cyst behind the Veteran's left ear in April 1969; an April 1969 report of medical history noting ear, nose, or throat trouble; and the Veteran's complaint of burning ears in June 1969.

The Board's December 2011 remand instructed the RO to obtain the audiogram associated with the Veteran's August 2002 VA audiological consultation.  This audiogram was not obtained, and must be obtained and associated with the claims file on remand.

Hypertension

At an October 2010 VA hypertension examination, the examiner opined that the Veteran's hypertension is not caused by or a result of an in-service event.  The examiner noted that the Veteran did not have hypertension while in service; however, this notation is factually incorrect.

The Veteran's service treatment records document the following findings: high blood pressure was noted in May 1966; the Veteran reported a history of heart trouble or abnormal blood pressure on a dental service questionnaire in October 1966; and a history of high blood pressure was noted in March 1967.

The Veteran is to be scheduled for a new VA hypertension examination to obtain the requested opinion with adequate supporting rationale.  The examiner is to specifically consider and address the aforementioned findings in the Veteran's service treatment records.

Accordingly, the case is REMANDED for the following:

1.  Obtain and associate with the claims file the audiogram associated with the Veteran's August 2002 VA audiological consultation.  Any negative response must be noted in the record and communicated to the Veteran.

2.  Return the claims file to the January 2012 VA audiological examiner.  After reviewing the claims file again, the examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to any incident of the Veteran's military service.  The examiner is to specifically consider and address the following findings in the Veteran's service treatment records: the Veteran's complaint of his ears feeling plugged up in April 1967; the Veteran's report of having ringing in his ears for a long time in June 1967; the Veteran's complaint of his ears feeling stopped up in December 1968; the removal of a sebaceous cyst behind the Veteran's left ear in April 1969; an April 1969 report of medical history noting ear, nose, or throat trouble; and the Veteran's complaint of burning ears in June 1969.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion and an examination should be rendered by another qualified examiner.

3.  Schedule the Veteran for a VA hypertension examination to determine the current nature and likely etiology of his hypertension and the relationship, if any, between his hypertension and service and/or his service-connected PTSD.  The claims folder must be reviewed in conjunction with the examination.

Based on the examination and review of the record, the examiner should answer the following:  

(a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to any incident of the Veteran's military service?  The examiner is to specifically consider and address the following findings in the Veteran's service treatment records: high blood pressure was noted in May 1966; the Veteran reported a history of heart trouble or abnormal blood pressure on a dental service questionnaire in October 1966; and a history of high blood pressure was noted in March 1967.

(b)  If the answer to (a) is no, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is aggravated by his service-connected PTSD?  

"Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the condition before the onset of the aggravation.  

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

